DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark

This communication is considered fully responsive to the amendment filed on 03/19/2021.
Claims 1, 2, 4, 7, 12-13, 15, 18, 23, 25, 28, 30, 31-37 are pending and examined in this Office Action (“OA”). 
Claims 1, 4, 12, 15, 23, 25, 32, have been amended. 
Claims 34-37 are new claims.  
In view of argument, the Claim Interpretation under 35 U.S.C. 112(f): has been withdrawn.

Response to Arguments
Applicant’s arguments, filed on 03/19/2021., with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

Cirik et al (US 20200267712 A1).


Examiner’s Note: There are multiple OR options in the claims. The examiner always pick one of the OR options unless otherwise explicitly mentioned. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 12-13, 15,  23, 25,  30-37  are rejected under 35 U.S.C. 103 as being unpatentable over YU  et al. (US 20190261320 A1; hereinafter as “YU”) in view of Cirik et al (US 20200267712 A1 ; hereinafter as “Cirik”, which has a provisional application number 62/805,543, Filed on February 14, 2019).


YU discloses “DOWNLINK REFERENCE RESOURCE SELECTION FOR UPLINK TRANSMISSIONS” (Title). YU “describe configuration of spatial and power control parameters for uplink transmissions” (abstract, Figs 1-5). 

With respect to independent claims: 
Regarding claim 1, YU teaches A method (fig. 2, fig. 3) of wireless communications (fig. 1: element 100; “network 100 may be a 5G network having a UE 104 and an access node 108 communicatively coupled with one another. The UE 104 and access node 108 may be similar to like-named components described elsewhere in this disclosure such as, but not limited to, UEs 401/402 and RAN nodes 411/412 described with respect to FIG. 4”: [0015]), comprising:  determining  that spatial relation information and a path loss reference signal are not configured for an uplink transmission(Figs. 2-3: “flow/algorithmic structure 200 may be performed/implemented by the UE 104”: [0041];Fig. 2 elements 204, element 208, element 216, Check PUCCH-SpatialRelationinfo Configured? Is PathlossReferencesRS configured?  “determining whether the PUCCH-spatialrelationinfo is configured”: [0043]’ “determined, at 208, that PUCCH-spatialrelationinfo is not configured”: [0045]; “determining whether the pathlossReferenceRS is configured”: [0046]; “at 216, that pathlossReferenceRS is not  identifying a default path loss reference signal for the uplink transmission based on a determining that the spatial relation information and the path loss reference signal are not configured (fig. 2:element 224: Identify an SSB resource in which the UE 104 successfully decoded MIB information as the spatial DL reference resource [NOTE: a default path loss reference signal for the uplink transmission] for a PUCCH transmission:[0048]-[0049]); 
 and performing the uplink transmission based on the default path loss reference signal (Aforesaid “UE 104 generates and transmits a PUCCH transmission on a target PUCCH resource using the same spatial domain filter that was used for the DL reception of the reference resource”: [0050]).

YU does not explicitly disclose, wherein the default path loss reference signal corresponds to a reference signal resource index, and wherein identifying the default path loss reference signal comprises: identifying the default path loss reference signal as a quasi-co-location (QCL) association of a control resource set (CORESET) having a lowest index in a downlink bandwidth of a cell based on determining that the CORESET is provided in the downlink bandwidth, or identifying the default path loss reference signal as a QCL reference signal of an activated transmission configuration information (TCI) state for a physical downlink shared channel (PDSCH) transmission having a lowest identifier in the downlink bandwidth based on determining that the CORESET is not provided in the downlink bandwidth.

CIRIK, in the same field of endeavor, discloses: wherein the default path loss reference signal corresponds to a reference signal resource index, and wherein identifying the default path loss reference signal comprises: identifying the default path loss reference signal as a quasi-co-location (QCL) association of a control resource set (CORESET) having a lowest index in a downlink bandwidth of a cell based on determining that the CORESET is provided in the downlink bandwidth (A wireless device may monitor one or more CORESETs and/or one or more search spaces within/in an active BWP (e.g., an active downlink BWP) of a serving cell in one or more slots (e.g., one or more time slots). Monitoring the one or more CORESETs within/in the active BWP of the serving cell in the one or more slots may comprise monitoring at least one CORESET within/in the active BWP of the serving cell in each slot of the one or more slots. A latest slot of the one or more slots may be a most recent slot. The wireless device may monitor, within/in the active BWP of the serving cell, one or more second CORESETs of the one or more CORESETs in the latest slot. The wireless device may determine the latest slot, for example, based on monitoring the one or more second CORESETs in the latest slot. Each CORESET of the one or more second CORESETs may be indicated/identified by a CORESET-specific index (e.g., indicated by a higher layer parameter, such as CORESET-ID). A CORESET specific index of a CORESET of the one or more second CORESETs may be least among the CORESET specific indices of the one or more second CORESETs. The wireless device may monitor a search space associated with the CORESET (e.g., in the latest slot). The wireless device may select the CORESET of the one or more second CORESETs, for example, based on one or more of: the CORESET-specific index of the CORESET being the least, and/or the monitoring the search space associated with the CORESET in the latest slot (or any other slot). The wireless device may perform a default PDSCH RS selection, for example, if an offset between the receptions of the DCI in the CORESET and the PDSCH scheduled by the DCI is less than a threshold (e.g., Threshold-Sched-Offset). The wireless device may determine/assume that one or more DM -RS ports of the PDSCH of the serving cell are quasi co-located with one or more RSs in a TCI state with respect to one or more QCL type parameter(s), for example, based on the default PDSCH RS selection. The one or more RSs in the TCI state may be used for PDCCH quasi co-location indication of the CORESET of the one or more second CORESETs, based on or in response to the selecting the CORESET.:[0358]), or identifying the default path loss reference signal as a QCL reference signal of an activated transmission configuration information (TCI) state for a physical downlink shared channel (PDSCH) transmission having a lowest identifier in the downlink bandwidth based on determining that the CORESET is not provided in the downlink bandwidth.

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of CIRIK to the system of YU in order to manage of multiple antenna panels and/or multiple transmission and reception points in multicarrier communication systems (CIRIK, [0042]). The motivation would be to improve and enhance signal quality (CIRIK, [0384]). 

Regarding claim 12, YU teaches an apparatus (fig. 1: UE 104) for wireless communication (fig. 1: element 100; “network 100 may be a 5G network having a UE 104 and an access node 108 communicatively coupled with one another. The UE 104 and access node 108 may be similar to like-named components described elsewhere in this disclosure such as, but not limited to, UEs 401/402 and RAN nodes 411/412 described with respect to FIG. 4”: [0015]) , comprising: a memory ( “the parameters would be stored in memory of the UE 104” [0042]; aforesaid UE 104 with memory: [0045]; UE with memory: [0093] Fig. 5: memory); and at least one processor in communication with the memory (Fig. 5: Memory couples with processors: [0093]-[0094]), wherein the at least one processor is configured to: 
Determining that spatial relation information and a path loss reference signal are not configured for an uplink transmission (Figs. 2-3: “flow/algorithmic structure 200 may be performed/implemented by the UE 104”: [0041]; Fig. 2 elements 204, element 208, element 216, Check PUCCH-SpatialRelationinfo Configured? Is PathlossReferencesRS configured?  “determining whether the PUCCH-spatialrelationinfo is configured”: [0043]’ “determined, at 208, that PUCCH-spatialrelationinfo is not configured”: [0045]; “determining whether the pathlossReferenceRS is configured”: [0046]; “at 216, that pathlossReferenceRS is not configured” :[0048], [0050]); ]); identifying a default path loss reference signal for the uplink transmission based on a determining that the spatial relation information and the path loss reference signal are not configured (fig. 2:element 224: Identify an SSB resource in which the UE 104 successfully decoded MIB information as the spatial DL reference resource [NOTE: a default path loss reference  and performing the uplink transmission based on the default path loss reference signal (Aforesaid “UE 104 generates and transmits a PUCCH transmission on a target PUCCH resource using the same spatial domain filter that was used for the DL reception of the reference resource”: [0050]).

YU does not explicitly disclose, wherein the default path loss reference signal corresponds to a reference signal resource index, and wherein identifying the default path loss reference signal comprises: identifying the default path loss reference signal as a quasi-co-location (QCL) association of a control resource set (CORESET) having a lowest index in a downlink bandwidth of a cell based on determining that the CORESET is provided in the downlink bandwidth, or identifying the default path loss reference signal as a QCL reference signal of an activated transmission configuration information (TCI) state for a physical downlink shared channel (PDSCH) transmission having a lowest identifier in the downlink bandwidth based on determining that the CORESET is not provided in the downlink bandwidth.

CIRIK, in the same field of endeavor, discloses: wherein the default path loss reference signal corresponds to a reference signal resource index, and wherein identifying the default path loss reference signal comprises: identifying the default path loss reference signal as a quasi-co-location (QCL) association of a control resource set (CORESET) having a lowest index in a downlink bandwidth of a cell based on determining that the CORESET is provided in the downlink bandwidth (A wireless device may monitor one or more CORESETs and/or one or more search spaces within/in an active BWP (e.g., an active downlink BWP) of a serving cell in one or more slots (e.g., one or more time slots). Monitoring the one or more CORESETs within/in the active BWP of the serving cell in the one or more slots may comprise monitoring at least one CORESET within/in the active BWP of the serving cell in each slot of the one or more slots. A latest slot of the one or more slots may be a most recent slot. The wireless device may monitor, within/in the active BWP of the serving cell, one or more second CORESETs of the one or more CORESETs in the latest slot. The wireless device may determine the latest slot, for example, based on monitoring the one or more second CORESETs in the latest slot. Each CORESET of the one or more second CORESETs may be indicated/identified by a CORESET-specific index (e.g., indicated by a higher layer parameter, such as CORESET-ID). A CORESET specific index of a CORESET of the one or more second CORESETs may be least among the CORESET specific indices of the one or more second CORESETs. The wireless device may monitor a search space associated with the CORESET (e.g., in the latest slot). The wireless device may select the CORESET of the one or more second CORESETs, for example, based on one or more of: the CORESET-specific index of the CORESET being the least, and/or the monitoring the search space associated with the CORESET in the latest slot (or any other slot). The wireless device may perform a default PDSCH RS selection, for example, if an offset between the reception of the DCI in the CORESET and the PDSCH scheduled by the DCI is less than a threshold (e.g., Threshold-Sched-Offset). The wireless device may determine/assume that one or more DM -RS ports of the PDSCH of the serving cell are quasi co-located with one or more RSs in a TCI state with respect to one or more QCL type parameter(s), for example, based on the default PDSCH RS selection. The one or more RSs in the TCI state may be used for PDCCH quasi co-location indication of the CORESET of the one or more second CORESETs, based on or in response to the selecting the CORESET.:[0358]), or identifying the default path loss reference signal as a QCL reference signal of an activated transmission configuration information (TCI) state for a physical downlink shared channel (PDSCH) transmission having a lowest identifier in the downlink bandwidth based on determining that the CORESET is not provided in the downlink bandwidth.

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of CIRIK to the system of YU in order to manage of multiple antenna panels and/or multiple transmission and reception points in multicarrier communication systems (CIRIK, [0042]). The motivation would be to improve and enhance signal quality (CIRIK, [0384]). 

Regarding claim 23 and claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 1.

With respect to dependent claims: 
Regarding claims 2/13/31, the combination of YU and  CIRIK, specifically, CIRIK discloses: wherein the default path loss reference signal is identified based on a determination that the spatial relation information and the path loss reference signal are configured according to a synchronization signal block (SSB) for master information block (MIB) reading ( [0292]).


Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of CIRIK to the system of YU in order to manage of multiple antenna panels and/or multiple transmission and reception points in multicarrier communication systems (CIRIK, [0042]). The motivation would be to improve and enhance signal quality (CIRIK, [0384]). 

Regarding claims 4/15/25/32, the combination of YU and CIRIK, specifically, CIRIK discloses: wherein the QCL signal corresponds to a QCL TypeD reference signal defining the TCL state (A quasi co-location type (e.g., the first QCL type, the second QCL type) of a DL RS (e.g., the first DL RS, the second DL RS) may be provided to the wireless device by a higher layer parameter (e.g., QCL-Type in QCL-Info). The higher layer parameter QCL-Type may be at least one of: QCL-TypeA: [Doppler shift, Doppler spread, average delay, delay spread], QCL-TypeB: [Doppler shift, Doppler spread], QCL-TypeC: [average delay, Doppler shift] and QCL-TypeD: [Spatial Rx parameter]. [0347]).


CIRIK to the system of YU in order to manage of multiple antenna panels and/or multiple transmission and reception points in multicarrier communication systems (CIRIK, [0042]). The motivation would be to improve and enhance signal quality (CIRIK, [0384]). 

Regarding claims 34/35/36/37, the combination of YU and CIRIK, specifically, CIRIK discloses:, wherein identifying the default path loss reference signal further includes identifying the default path loss reference signal as a QCL reference signal of a TCI state (Fig.26: TCI State: [0351]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of CIRIK to the system of YU in order to manage of multiple antenna panels and/or multiple transmission and reception points in multicarrier communication systems (CIRIK, [0042]). The motivation would be to improve and enhance signal quality (CIRIK, [0384]). 


Claims 7, 18, 28, 33 are rejected under 35 U.S.C. 103 as being unpatentable over YU  in view  Cirik and further in view of Cirik2 et al (US 20190273637 A1 ; hereinafter as “Cirik2”).

Regarding claims 7/18/28/33, the combination of YU and CIRIK do not explicitly disclose, further comprising: determining whether a CORESET is configured on a component carrier from a component carrier list; and identifying a path loss reference signal as a QCL reference signal of a CORESET on the component carrier.

CIRIK2, in the same field of endeavor, discloses: determining whether a CORESET is configured on a component carrier from a component carrier list; and identifying a path loss reference signal as a QCL reference signal of a CORESET on the component carrier. (“CSI-RS is QCLed with the downlink reference signal configured by pathlossReferenceRS in a SRS resource set, where pathlossReferenceRS is used to indicate the downlink reference signal used for uplink power control path loss as quasi-co-location reference”: “aperiodic CSI-RS is QCLed with the reference signal configured in TCI state for a CORESET which includes the PDCCH triggering the CSI-RS” [0044]-[0045], [0118]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of CIRIK2 to the system of YU and CIRIK in view Cirik in order to determine quasi-co-location (QCL) information for the joint triggered CSI-RS and SRS. (CIRIK2, [0021]). The motivation would be to improve and enhance QCLed with first CSI-AssociatedReportConfigInfo in the first triggering state (CIRIK2, [0043]). 

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M Mostazir Rahman/Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466